                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-CV-665-FDW-DCK

 BARBARA THAXTON and ANGELA                         )
 MAYES, Individually, and on behalf of              )
 themselves and all other similarly situated        )
 current and former employees,                      )
                                                    )
                    Plaintiffs,                     )
                                                    )
     v.                                             )      ORDER
                                                    )
 BOJANGLES' RESTAURANTS, INC., a                    )
 Delaware Corporation, and                          )
 BOJANGLES', INC., a Delaware                       )
 Corporation,                                       )
                                                    )
                    Defendants.                     )
                                                    )

          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 102) filed by Christopher Strianese, concerning Joseph Russ

Bryant on December 17, 2018. Mr. Joseph Russ Bryant seeks to appear as counsel pro hac vice

for Plaintiffs.   Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 102) is GRANTED. Mr. Joseph

Russ Bryant is hereby admitted pro hac vice to represent Plaintiffs.

          SO ORDERED.

                                          Signed: December 17, 2018
